Citation Nr: 1816888	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-32 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

In November 2017, the Veteran appeared and testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The evidence for, and the evidence against, the Veteran's exposure to herbicide agents, including Agent Orange, while he was stationed at Korat Royal Thai Air Force Base (RTAFB) is in relative equipoise.

2.  The Veteran's current diagnosed diabetes and heart disease are presumed incurred as a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for heart disease are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309 (e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f) (West 2002).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In short, the Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).

Additionally, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309 (e) (including ischemic heart disease).

Notwithstanding, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994). 


Factual Background and Analysis

The Veteran contends that he was exposed to herbicides either while stationed at the Korat Royal Thai Air Force Base in Thailand.  He maintains that while in Korat, he slept within 60 feet from the perimeter of the base with open-air barracks.  He also testified that he witnessed herbicide spraying by C-130's. 

In this case, there is no question that the Veteran has ischemic heart disease and diabetes mellitus, thus, the key issue before the Board is whether the Veteran's heart disease and diabetes mellitus are directly or presumptively related to his military service.

A review of the Veteran's service records shows that his MOS was as an aircraft mechanic.  The evidence of record shows that the Veteran had periods of service in Thailand beginning in October 1972 for 163 days and December 1973 for 87 days.  The Veteran testified, and submitted lay testimony from fellow airmen, that he was stationed at Korat RTAFB.  His military personnel records do not show that he was military police, security, dog handler, or otherwise working along the perimeter at Korat. 

In conjunction with a previous claim, the RO requested that the United States Air Force and Joint Services Records Research Center (JSRRC) furnish any documents showing that the Veteran was exposed to herbicides during service.  In a December 2013 response, the JSRRC indicated that the information required to corroborate Agent Orange exposure described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of National Archives and Records Administration (NARA) records. 

Following service, the Veteran had a heart attack in July 1995 and was diagnosed as having coronary artery disease.  The private treatment records, however, do not include any opinion or comments purporting to relate the Veteran's heart disease with any exposure to herbicides.  Furthermore, the record shows that the Veteran was first diagnosed with diabetes mellitus in August 2002.

Upon careful review of the evidence of record, the preponderance of the evidence is against finding that the Veteran served in-country in Vietnam.  However, the Veteran has presented credible evidence of service near the perimeter of Korat Royal Air Force Base.  In this regard, he testified that his duties as a jet mechanic and the location of his barracks caused him to be present at the perimeter of his military base.  Having the benefit of the Veteran's testimony, the Board considers his report credible and entitled to probative weight.  

As diabetes mellitus and ischemic heart disease are both disabilities which have linked to herbicide agent exposure, the Board concludes that the evidence for, and the evidence against, his claimed exposure to herbicides at the perimeter of the Korat Royal Air Force Base to be in relative equipoise.  Giving the Veteran the benefit of the doubt, the claims for service connection for ischemic heart disease and diabetes mellitus is granted.    See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for diabetes mellitus is granted.  

Service connection for ischemic heart disease is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


